                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

WHITNEY HARNESS,                                  )
                                                  )
              Plaintiff,                          )      Civil Action No. 19-200
                                                  )      Magistrate Judge Maureen P. Kelly
                      V.                          )
                                                  )      ECFNo. 14
SETON HILL UNIVERSITY,                            )
                                                  )
              Defendant.                          )




                                    OPINION AND ORDER

KELLY, Magistrate Judge

       Plaintiff Whitney Harness ("Harness") has filed a First Amended Complaint, ECF No. 12,

against her former employer, Defendant Seton Hill University, ("Seton Hill"), alleging violations

of her rights under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et

seq. ("Title VII"), Title IX of the Education Amendments of 1972, 20 U.S.C. § 1681, et seq. ("Title '-

IX"), the Americans with Disabilities Act, as amended, 42 U.S.C. § 12101, et seq. ("ADA"), the

Pennsylvania Human Relations Act, 43 P.S. §§ 951, et seq., ("PHRA"), and the Family and

Medical Leave Act ("FMLA"), as amended, 29 U.S.C. § 2601, et seq.

       Harness alleges that Seton Hill subjected her to discrimination, harassment, and a hostile

work environment based on her gender, race, and her association with a disabled son, interfered

with her right to take FMLA leave to care for her son, and retaliated against her by firing her when

she complained about discrimination and a hostile work environment.
         Presently before the Court is Defendant's Rule 12(b)( 6) Motion to Dismiss Counts VII and

X and Part of Count VIII of Plaintiffs First Amended Complaint, ECF No. 14. For the reasons·

that follow, the Motion to Dismiss is denied. 1

I.       FACTUAL AND PROCEDURAL BACKGROUND

         Beginning in March 2008 and until February 27, 2017, Seton Hill employed Harness, an

African-American woman, as its field hockey coach. 2 During her tenure as head coach, Harness

gave birth to a son who suffers from epilepsy with 20 to 30 seizures per day, and who requires

constant monitoring and medication. In November 2016, doctors recommended that he undergo

brain surgery to treat his condition.

         Plaintiff alleges that Seton Hill was aware of her son's medical condition, an.d that Chris

Snyder, Seton Hill's Athletic Director (the "Athletic Director"), indicated that his condition

affected Harness's job performance.               At one point, the Athletic Director questioned her

professional motivation, and asked, '[i]f it weren't for [your son], would you still be coaching?"

ECF No. 12 , 48. Harness assured him that her dedication for her job went beyond a need for

healthcare.     Id. , 49.     Harness alleges that this conversation occurred after she had been

complaining for months regarding disparate treatment she experienced as one of three female head

coaches and the only female African-American coach at Seton Hill, and the hostile work

environment. Id.,, 11,, 34-36, 44. ·

         As examples of disparate treatment, Harness alleges that beginning in 2013, Seton Hill

administrators interfered with coaching decisions regarding playing time, team discipline issues,



1
 In accordance with the provisions of28 U.S.C. § 636(c)(l), the parties voluntarily consented to a United States
Magistrate Judge conducting all proceedings in this case, including the entry of a final judgment. ECF Nos. 17, 18.

2
  Except where noted, the facts set forth in this Opinion are drawn from the allegations in the First Amended
Complaint and are construed in the light most favorable to Harness. See Fowler v. UPMC Shadyside, 578 F.3d 203,
210 (3d Cir. 2009).

                                                              2
and parent conduct. Id.~~ 16-22. In 2013, two field hockey players sued Harness, Seton Hill and

certain of its administrators, alleging that Harness's coaching style was abusive and her training

methods were too hard. Seton Hill denied the allegations, and an internal investigation found no

evidence of wrongdoing. Seton Hill later settled the case without admitting wrongdoing; however,

after the case was resolved, Seton Hill suspended Harness for one week without pay, sent her to

conflict resolution training, and placed her on a Performance Improvement Plan. Id.        ~~   23-27.

After her suspension, Seton Hill further restricted Harness's authority over her team, and required

administrative approval of team discipline decisions .. Harness alleges that she complained to the

Athletic Director and Compliance Director that white and male coaches· who engaged in similar

coaching methods were not subjected to discipline, and that they received significantly more

support from university administrators. Id.~~ 34, 37.

       After the birth of her son in November 2016, administrators made comments to Harness

about how his health affected her job performance. Id.~ 45. The Athletic Director suggested that

Seton Hill might be able to find Harness a different, less stressful position, and encouraged her to

apply for a position assisting the men's football team. Harness declined the opening, but expressed

interest in a new position. Id.~~ 50-53. In early 2017, Harness learned that her son needed surgery

and discussed with the Athletic Director her need for a leave of absence of four weeks to care for

her son. Id.   ~~   54-55. Harness opted to schedule the surgery in the summer when coaching

obligations were less demanding. Id.   ~~   55-56. The Athletic Director told her he would pass on

the information to Seton Hill's President, and would continue to look for a "less stressful" position

for Harness. Id.~ 58. Despite her request for a leave of absence to care for her ailing son, Seton
                                                          '\

Hill failed to inform Harness of her right to request leave under the FMLA. Id. ~ 59. Six weeks

later, Harness was fired. Id.~ 60.



                                                      3
        Seton Hill's termination of Harness occurred after video surfaced of team players and high

school recruits appearing intoxicated. Id. , 61. When the incident was investigated, team players

told Seton Hill officials that Harness instructed them to lie and report that the underage students

were "friends, not recruits." Id., 62. Harness states she told the players to tell the truth, and that

despite the availability of a witness who corroborated Harness's version of events, the Athletic

Director terminated Harness's employment. Id.,, 64-67. Plaintiff was replaced by a white female.



        Harness claims that her termination and treatment under these circumstances constitutes,

in relevant part, a violation of her rights under the ADA and PHRA based upon her association as

the parent of a disabled child, and wrongful retaliation for challenging Seton Hill's treatment of

her while she cared for him. Harness further claims that Seton Hill violated her rights under the

FMLA, by failing to advise her of her right to FMLA leave to care for her son, and for retaliating

against her by terminating her when she attempted to exercise her right to request and take leave.
   \_

        In the instant Motion to Dismiss, Seton Hill moves to dismiss Harness's claims of violation

of the ADA - Retaliation (Count VII) and violation of the PHRA - Retaliation (part of Count

VIII). Seton Hill also moves to dismiss Harness's cl~im of violation of the FMLA (Count X).

Seton Hill argues that the factual allegations set forth in the First Amended Complaint fail to

establish or infer a prima facie claim of disability retaliation under the ADA or the PHRA, and

further fail to support her claims for FMLA interference or retaliation. ECF No. 15 at 5.        The

parties have submitted briefs in support and in opposition to the Motion to Dismiss, ECF Nos. 15,

19, and a reply, ECF No. 22; The Motion to Dismiss is now ripe for consideration.




                                                      4
 II.    STANDARD OF REVIEW

        A complaint must be dismissed under Fed. R. Civ. P. 12(b)(6), ifit does not allege "enough

 facts to state a claim to relief that is plausible on its face." Bell Atl. Corp. v. Twombly. 550 U.S.

 544, 5.70 (2007). The plaintiff must aver "factual content that allows the court to draw the

 reasonable inference that the defendant is liable for the misconduct alleged." Ashcroft v. Iqbal,

 556 U.S. 662 (2009).

        "Though a complaint 'does not need detailed factual allegations, ... a formulaic recitation

 of the elements of a cause of action will not do."' DelRio-Mocci v. Connolly Prop. Inc., 672 F.3d

 241, 245 (3d Cir. 2012) (citing Twombly, 550 U.S. at 555). In other words, "[f]actual allegations

 must be enough to raise a right to relief above the speculative level." Covington v. Int'l Ass'n of

 Approved Basketball Officials, 710 F.3d 114, 118 (3d Cir. 2013) (internal citations and quotation

. marks omitted). A court "take[s] as true all the factual allegations in the Complaint and the

 reasonable inferences that can be drawn from those facts, but ... disregard[s] legal conclusions and

 threadbare recitals of the elements of a cause of action, supported by mere conclusory statements."

 Ethypharm S.A. France v. Abbott Laboratories, 707 F.3d 223, 231, n.14 (3d Cir/ 2013) (internal

 citations and quotation marks omitted).

        Twombly and Iqbal require [a district court] to take the following three steps to
        determine the sufficiency of a complaint: First, the court must take note of the
        elements a plaintiff must plead to state a claim. Second, the court should identify
        allegations that, because they are no more than conclusions, are not entitled to the
        assumption of truth. Finally, where there are well-pleaded factual allegations, a
        court should assume their veracity and then determine whether they plausibly give
        rise to an entitlement for relief.

 Connelly v. Steel Valley Sch. Dist., 706 F.3d 209,212 (3d Cir. 2013).

        "[W]here the well-pleaded facts do not permit the court to infer more than the mere

 possibility of misconduct, the complaint has alleged - but it has not show[n] - that the pleader is



                                                      5
entitled to relief." Iqbal, 556 U.S. at 679 (internal citations and quotation marks omitted). This

"plausibility" determination will be a "context-specific task that requires the reviewing court to

draw on its judicial experience and common sense." Id.

III.    DISCUSSION

        A.    ADA/PHRA Retaliation Claims (Counts VII and VIII)

        At Count VI of the Amended Complaint, Harness alleges an associational disability

discrimination claim, which also provides the basis for her ADA retaliation claim; set forth at

Count VII, and a PHRA. disability retaliation .claim at Count VIII. Seton Hill does not seek

dismissal of Count VI, and the allegations of the Amended Complaint are sufficient to state

· plausible ADA and PHRA discrimination claims. 3

        The ADA prohibits employers from discriminating against "a qualified individual on the

basis of disability." 42 U.S.C. § 12112(a). The ADA defines a "qualified individual" as "an

individual with    a disability   who, with or wi~hout reasonable accommodation, can perform the

essential functions" of the job. 42 U.S.C. § 12111(8). The protections of the ADA also extend to
                                   \




protect against adverse employment actions because of a qualified individual's association with a
                                               .                                                  .




disabled individual. 42 U.S.C. § 12112(b)(4).

        In Dodson v. Coatesville Hospital Corporation, No. 18-3065, 773 F. App'x 78 (3d Cir.

June 3, 2019), the United States Court of Appeals for the Third Circuit set forth the following

standard for a prima facie case of associational disability discrimination:

        (1) The plaintiff was 'qualified' for the job at the time of the adverse employment
            action;
        (2) The plaintiff was subjected to adverse employment action;
        (3) The plaintiff was known by his employer at the time to have a relative or
            associate a disability; and

3
 The parties are in agreement that in relevant part, Harness's ADA and PHRA association claims are subject to the
same analysis, ECF No. 15 at 12 and ECF No. 19 at 10-11, and, accordingly, will be resolved together.

                                                             6
       (4) The adverse employment action occurred under circumstances ra1smg a
           reasonable inference that the disability of the relative or associate was a
           determining factor in the employer's decision.

Id. at 83 n.8. "Our Court has observed that the fourth element can be met, for example, where an

adverse employment action was 'motivated by unfounded stereotypes or assumptions about the

need to care for a disabled person'; the 'disabled relative's perceived health care costs to the

company', 'fear of an employee contracting or spreading a relative's dise~se', or because the

employee was perceived to be distracted by the relative's disability." Id. (quoting Erdman v. ·

Nationwide Ins. Co., 582 F.3d 500, 511 & n.7 (3d Cir. 2009)).

       Harness alleges that both Seton Hill's President and the Athletic Director expressed

concern that Harness may be distracted or stressed by her son's condition and that her job

performance was necessarily impacted by his illness. ECF No. 12          ,r,r 47-58.   Harness further

alleges that she suffered adverse employment actions, both in the. manner in which Seton Hill

interfered with her coaching and team discipline and in terminating her employment, because of

perceived issues related to Harness's care for her son.

       In the instant Motion to Dismiss, however, Seton Hill contends that Harness falls to allege

facts in the First Amended Complaint from which it can reasonably be inferred that Seton Hill

retaliated against her because of any protected activity taken with regard to her son's disability.

       The ADA protects against retaliatory action, stating that "no person shall discriminate

against any individual because such individual has opposed any act or practice made unlawful by"

the ADA. 42 U.S.C. § 12203(a).

       To survive a Motion to Dismiss her retaliation claims, Harness must allege facts that would

plausibly infer (1) that she engaged in protected activity, (2) that she suffered an adverse action

either after or contemporaneous with the protected activity, and (3) a causal connection between



                                                      7
the protected activity and her employer's adverse action. Feliciano v. Coca-Cola Refreshments

USA, Inc.,,281 F. Supp. 3d 585, 593 (E.D. Pa. 2017); and see, Williams v. Phila. Hous. Auth.

Police Dep't, 380 F.3d 751, 759 (3d Cir. 2004) (superseded by statue on other grounds recognized

in Robinson v. First State Community Action Agency, 920 F.3d 182 (3d Cir. 2019); Krouse v.

Am. Sterilizer Co., 126 F.3d 494, 500 (3d Cir. 1997).

       Harness contends that she engaged in protected activity when she requested a transfer to a

new position after her work ethic, professionalism, and commitment to her job were challenged

because of her son's medical condition. ECF No. 12 ,, 45~50, 58; ECF No. 19 at 6-8. Viewing

the Amended Complaint in the light most favorable to the nonmoving party, Harness alleges that

she was disciplined and subjected to undue supervision after her son's condition was negatively

assessed by the Athletic Director, and that she was adversely impacted after she lodged complaints

regarding her treatment and requested a transfer in response. Id.

       [P]rotected activity covers a swath of conduct much broader than submitting· a
       formal complaint letter to an employer or the EEOC. See Barber v. CSX Distrib.
       Servs., 68 F.3d 694, 702 (3d Cir. 1995) (citing Sumner v. U.S. Postal Serv., 899
       F.2d 203, 209 (2d Cir. 1990)). In Barber, an age discrimination case, the plaintiff
       had written a letter to human resources expressing his dismay that someone "less
       qualified" was hired for a job that he had applied for. Id. at 697. The Third Circuit
       noted that it would examine "the message that [the employee] conveyed, and not
       the medium of conveyance." Id. at 702 (defining protected activity broadly but
       finding that the employee's letter was "just too vague).

        A Second Circuit Title VII case cited by Barber stated that protected activity can
        include "making complaints to management, writing critical letters to customers,
       .protesting against discrimination by industry or by society in general, and
        expressing support of co-workers who have filed formal charges." Sumner, 899
        F.2d at 209.

Emmell v. Phoenixville Hosp. Co., LLC, 303 F. Supp. 3d 314,331 (E.D. Pa. 2018). In light of the

breadth of protected conduct, the district court in Emmell denied ah employer's motion for

summary judgment as to an ADA retaliation claim where the plaintiff requested a transfer to a



                                                     8
different department amid workplace discussions regarding the toll of her illness on work

performance and demands. Id.

         Harness similarly alleges that supervising personnel made negative comments concerning

her performance and stress level because of her son's medical condition, and that she thereafter

requested a transfer to a different position. 4 At this early stage of the litigation, Harness's request

to transfer under the circumstances alleged was a protected activity under the ADA and is sufficient

to support a retaliation claim.' See Ruggiero v. Mount Nittany Medical Center, No. 17-2227, 736

F. App'x 35, 41 (3d Cir. 2018) (district court erred in prematurely dismissing ADA retaliation

claim where plaintiff sufficiently alleged that she engaged in protected activity when she requested

an accommodation for her illness_and thereafter suffered an adverse action (termination)).

         Seton Hill next contends that Harness fails to allege facts establishing the required causal

connection between any protected activity and her termination. "To establish the requisite causal

connection a plaintiff usually must prove either (1) an unusually suggestive temporal proximity

between the protected activity and the allegedly retaliatory action, or (2) an intervening pattern of

antagonism [or other evidence of retaliatory animus] coupled with timing to establish a causal link.


4Seton Hill argues that under the ADA, it does not owe Plaintiff a duty to accommodate her need to take time off to
care for her son. The law is clear in this regard:

         The duty owed in the case of a non-employee with a disability is limited, as highlighted by the
         ADA's interpretive guidelines, which state: "an employer need not provide the applicant or
         employee without a disability with a reasonable accommodation because that duty only applies to
         qualified applicants or employees with disabilities." 29 C.F.R. § Pt. 1630, App. In particular, an
         employer is not required to provide an employee with, a modified work schedule as an
         accommodation to enable.the employee to care for a spouse with a disability. Id; see also, Reddinger
         [v. Hospital Central Services, Inc., 4 Supp. 2d 405, 408 (E.D. Pa. 1998] (explaining that the
         discrimination by association provision does not require an employer to restructure an employee's
         work schedule to enable the employee to care for a relative with a disability because that provision
         does not require the employer to provide a reasonable accommodation).

Pollere v. USIG ·Pennsylvania, Inc., 136 F. Supp. 3d 680,684 (E.D. Pa. 2015). However, Harness's ADA and PHRA
retaliation claims are not predicated upon Seton Hill's refusal to grant her transfer request but, rather, that her request
for a transfer was construed as a complaint, that her employer believed she required the transfer to care for her son,
that employer believed her son's condition was otherwise interfering with her ability perform her job as required, and
that as a result, she was terminated.

                                                                 9
Lauren W. ex rel. Jean W. v. DeFlaminis, 480 F.3d 259,267 (3d Cir._ 2007). "The amount of time

between the protected activity and the alleged retaliation is a circumstance to be considered by a

fact-finder in determining if the plaintiff has established the required causation." Shellenberger v.

Summit Bancorp, Inc., 318 F.3d 183, 189 (3d Cir. 2003) (footnote omitted). However, the "'mere

passage of time is not legally conclusive proof against retaliation."' Krouse v. Am. Sterilizer Co.,

126 F.3d at 503 (quoting Robinson v. Southeastern Pa. Transp. Auth., 982 F.2d 892, 894 (3d Cir.

1993)) .

           .Seton Hill contends that the two-month period between Harness's request for a transfer and

her termination is insufficient as a matter of law to infer a causal connection, and argues that there

are no additional factual allegations establishing "disability related antagonist behavior" in the

intervening weeks so as to aver a sufficient causal connection. ECF No. 15 at 11. The Court

disagrees. As an initial matter, the law does not limit evidence of causation as narrowly as Seton

Hill contends:

        [w]here the facts are such that temporal proximity alone is not enough to infer
        causation, a plaintiff can avoid summary judgment by producing other evidence of
        causation, such as, for example, producing evidence of a pattern of antagonism or
        retaliatory motive during the intervening period, or by showing inconsistent reasons
        given by the employer for the adverse employment action. Farrell v. Planters
        Lifesavers Co., 206 F.3d 271, 280-81 (3d Cir. 2000) (citing Kachmar, 109 F.3d at
        177 (pattern of antagonism); Waddell v. Small Tube Products, Inc., 799 F.2d 69,
        73 (3d Cir. 1986) (inconsistent reasons for termination)). These factors are not,
        however, the exclusive means of establishing causation, and absent such proof, the
      . plaintiff may establish a causal link by showing that the totality of the evidence
        provides the necessary inference. DeFlaminis, 480 F.3d at 267 (citing Farrell, 206
        F.3d at 281).

Rubano v. Farrell Area Sch. Dist., 991 F. Supp. 2d 678, 705-06 (W.D. Pa. 2014).

           At the pleading stage, proof of a prima facie case is not required; rather, Harness's claim

is measured by her allegations. Ruggiero v. Mount Nittany Medical Center, 736 F. App'x at 41-

42 (temporal proximity of approximately two months (June 5, 2015 - July 31, 2015) between


                                                       10
initial notice to employer regarding need for accommodation and termination is sufficient to state

a claim). Harness alleges the passage of two months between her request for transfer to address

or resolve stated negative perceptions regarding her ability to perform her job because of her son's

disability, and her termination. In the context of all of the allegations of the First Amended

Complaint, two months is certainly sufficient to raise a plausible inference that her termination

was retaliatory, and is enough to permit Harness to proceed to discovery to determine if there is

proof of a causal link between her request to transfer and complaints regarding Seton Hill's

treatment of her, her son's disability, and her eventual termination. Acco~dingly, the Motion to

Dismiss Count VII and part of Count VIII of Plaintiffs First Amended Complaint is properly

denied.

          B. FMLA Claim

    '     Seton Hill next seeks dismissal of the FMLA and FMLA retaliation claims, alleged by

Harness at Count X of the First Amended Complaint. ECF No. 15 at 12-19; ECF No. 12 ~~ 125-

132. The FMLA provides that "an eligible employee shall be entitled to a total of 12 workweeks

of leave during any 12-month period ... [i]n order to care for the spouse, or a son, daughter, or

parent, of the employee, if such spouse, son, daughter, or parent has a serious health condition."

29 U.S.C. § 2612(a)(l)(C). Employers may not "interfere with, restrain, or deny the exercise of or

the attempt to exercise, any right provided under this subchapter [of the FMLA]." 29 U.S.C. §

2615(a). Thus, under the FMLA, an employee may bring claims against an employer for the (1)

interference with the right to twelve weeks of medical leave, and may also bring a separate claim

for (2) retaliation premised upon the employer's discharge or other discrimination suffered by an

employee who has invoked her right to FMLA leave.




                                                    11
       As relevant here, under the applicable FMLA regulations, interference may be found where

an employer fails to provide notice ofFMLA rights. 29 C.F.R. §§ 825.300(e). To.state a claim for

interference, however, a plaintiff must allege "impairment of [her] rights and resulting prejudice."

Ragsdale v. Wolverine World Wide, Inc., 535 U.S. 81, 90 (2002). Seton Hill argues that even if

it failed to advise Harness of her right to request FMLA leave, she has not alleged the requisite

prejudice because she was terminated well in advance of her need for leave. ECF No. 15 at 13-

14. Harness responds that her termination after lodging a request for leave constitutes legally

sufficient interference. See, ECF No. 19 at 14, citing Erdman v. Nationwide Ins. Co., 582 F.3d at

509 ("[f]iring an employee for a valid request for FMLA leave may constitute interference with

the employee's FMLA rights·as well as retaliation against the employee."). In addition, separate

and apart from Harness's allegations regarding the timing of her termination, discovery may reveal

whether, if advised in January 2017 of her rights to FMLA leave, Harness would have requested

leave immediately rather than delay her son's surgery to make it more convenient for her employer

("Harness chose this timeframe [summer 2017] for surgery to allow for preoperative evaluation

and to ensure that the surgery would occur during the summer when work was less busy." ECF

No. 12 ·~ 56). A plaintiff may "show an interference with [her] right to leave under the FMLA 1

within the meaning of29 U.S.C. § 2615(a)(l), if [s]he is able to establish that this failure to advise

[of her rights under the FMLA] rendered h[er] unable to exercise that right in a meaningful way,

thereby causing injury." Conoshenti v. Public Serv. Elec. & Gas Co., 364 F.3d 135, 143 (3d Cir.

2004). Under the circumstances alleged, and at the pleading stage of the proceedings, Harness has

sufficiently stated an FMLA interference claim.

       Harness similarly states a claim for retaliation under the FMLA. "To assert a retaliation

claim, a plaintiff must demonstrate that: (1) he or she is protected under the FMLA, (2) he or she



                                                     12
suffered an adverse employment action, and (3) the adverse action was causally related-to the

plaintiffs exercise of his or her FMLA right~." Erdman v. Nationwide Ins. Co., 582 F.3d at 508.

Harness alleges that she was terminated within weeks of her request for an anticipated FMLA

leave and, as with her ADA retaliation claim, alleges· sufficient antagonistic behavior regarding

her son's medical condition impacting job performance to causally connect her request for leave

to alleged retaliatory conduct. Harness will bear the burden of proof of her claims, but at this

stage, she has alleged all necessary elements for an FMLA retaliation claim.

IV.    CONCLUSION

       For the foregoing reasons, Defendant Seton Hill University's Motion to Dismiss, ECF No.

14, is denied. Accordingly, the following Order is entered:

                                            ORDER

       AND NOW, this 30 th day of September, 2019, upon consideration of Defendant's Rule

12(b)(6) Motion to Dismiss Counts VII and X and Part of Count VIII of Plaintiffs First Amended

Complaint, ECF No. 14, and the briefs in support and in opposition thereto, ECF Nos. 15, 19, and

22, and for the reasons set forth in the accompanying·Opinion; IT IS HEREBY ORDERED that

the Motion to Dismiss is denied.




cc:    All counsel of record via CM/ECF



                                                   13
